United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1177
                                   ___________

Alan E. Gurski,                       *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
T. C. Outlaw, Warden, FCI - Forrest   * [UNPUBLISHED]
City,                                 *
            Appellee.                 *
                                 ___________

                             Submitted: December 29, 2009
                                Filed: January 4, 2010 (Corrected: 01/14/2010)
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal prisoner Alan E. Gurski appeals from the order of the District Court1
denying his 28 U.S.C. § 2241 petition, which contends that the United States Bureau
of Prisons (BOP) wrongfully denied him credit on his federal sentence for time served
on his state sentence. We have carefully reviewed the briefs, the record, and the
applicable law. We conclude that the BOP’s decision is supported by 18 U.S.C.


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendation of the Honorable
H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.
§ 3584(a) ("Multiple terms of imprisonment imposed at different times run
consecutively unless the court orders that the terms are to run concurrently."); 18
U.S.C. § 3585(b)(2) (providing that credit is available for any time spent in detention
“that has not been credited against another sentence”); and BOP Program Statement
5160.05 (providing for designation of non-federal institution for service of federal
sentence under certain circumstances). See Fegans v. United States, 506 F.3d 1101,
1104–05 (8th Cir. 2007) (explaining our limited scope of review of BOP’s decision).
We therefore affirm. We also grant appellee’s motion filed pursuant to Rule 32.1A
of the Eighth Circuit Local Rules asking us to consider two unpublished cases.
                       ______________________________




                                         -2-